Exhibit 10.1
SEPARATION AGREEMENT
     This Separation Agreement (the “Agreement”) is made as of the 25th day of
July, 2008, between EPIX Pharmaceuticals, Inc. (the “Company”) and Michael G.
Kauffman, M.D., Ph.D. (“Dr. Kauffman”).
     In consideration of the mutual covenants and agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
     1. Resignation. Effective July 25, 2008 (the “Resignation Date”),
Dr. Kauffman resigns from his positions as the Company’s Chief Executive
Officer, member of the Company’s Board of Directors, and any other positions he
holds with the Company. If so requested by the Company, Dr. Kauffman shall sign
any document reasonably requested by the Company to confirm any such
resignations.
     2. Final Payments and Benefits Information. Regardless of whether
Dr. Kauffman enters into this Agreement, the following terms and conditions
shall apply:
          (a) On August 1, 2008, the Company shall pay Dr. Kauffman for all
salary earned but not yet paid through the Resignation Date. Dr. Kauffman
acknowledges that, consistent with Company policy, he has no accrued but unused
vacation days.
          (b) The Company shall provide Dr. Kauffman with the right to continue
group medical and dental insurance coverage after the Resignation Date, under 29
U.S.C. § 1161 et seq. (commonly known as “COBRA”). Unless Dr. Kauffman enters
into and does not revoke this Agreement and the Release, the premiums for COBRA
continuation shall be payable by Dr. Kauffman. If Dr. Kauffman enters into and
does not revoke this Agreement and the Release, then his COBRA continuation
rights shall be as further described in paragraph 3.(b) of this Agreement. The
terms for that opportunity will be set forth in a separate written notice.
          (c) Consistent with the terms of the stock option agreements between
Dr. Kauffman and the Company, all outstanding options that Dr. Kauffman holds as
of the Resignation Date shall cease vesting as of the Resignation Date. In
accordance with the applicable stock option plans, Dr. Kauffman (whether for his
own benefit or for the benefit of Christine LeGoff, pursuant to the terms of a
divorce decree) must exercise any vested options within a limited amount of time
from the Resignation Date, and all unvested options shall expire as of the
Resignation Date.
          (d) Except as otherwise provided herein, Dr. Kauffman’s eligibility to
participate in any other employee benefit plans and programs of the Company
ceases on or after the Resignation Date in accordance with applicable benefit
plan or program terms.

 



--------------------------------------------------------------------------------



 



     3. Employment Agreement — Termination Benefits. In consideration for
Dr. Kauffman’s execution and delivery (without revocation during any applicable
revocation period) of a release of claims in the form of Exhibit A hereto (the
“Release”) within 10 business days after the Resignation Date, the Company
agrees to provide Dr. Kauffman with the following termination benefits (the
“Termination Benefits”). Those Termination Benefits consist of:
          (a) A lump sum equal to 12 months Salary (at the rate in effect on the
Resignation Date pursuant to Section 4(a) of the Employment Agreement). Such
amount is equal to four hundred and five thousand, three hundred and sixty-six
dollars ($405, 366). Such amount shall be paid in one lump sum no later than
August 25, 2008;
          (b) Continuation of group health plan benefits to the extent
authorized by and consistent with COBRA, with the cost of the regular premium
for such benefits shared in the same relative proportion by the Company and
Dr. Kauffman as in effect on the Resignation Date, until 12 months after the
Resignation Date. Notwithstanding the foregoing, nothing in this Section 3 shall
be construed to affect Dr. Kauffman’s right to receive COBRA continuation
entirely at Dr. Kauffman’s own cost to the extent that Dr. Kauffman may continue
to be entitled to COBRA continuation after Dr. Kauffman’s right to cost sharing
under this Section 3(b) ceases; and
          (c) A payment of $101,341.50, which represents the portion of
Dr. Kauffman’s bonus as had been accrued by the Company in accordance with
generally accepted accounting principles as of the end of the fiscal quarter
immediately preceding the Resignation Date. Such amount shall be paid in one
lump sum no later than August 25, 2008.
     4. Continuing Obligations. Dr. Kauffman’s post-separation obligations under
the Employment Agreement, including, without limitation, the confidentiality,
return of property, noncompetition and nonsolicitation, and cooperation
provisions set forth in Section 7 thereof, shall remain in full force and effect
following the Resignation Date. Pursuant to Section 6(d)(iv) of the Employment
Agreement, if Dr. Kauffman violates any provision of Section 7 of his Employment
Agreement, Dr. Kauffman shall forfeit all rights to the Termination Benefits
described in Section 3 of this Agreement.
     5. Section 409A. The Company has determined that Dr. Kauffman is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code (the “Code”). Notwithstanding such status, based solely on
the advice of counsel to Dr. Kauffman, the Company agrees to treat the payment
of the $460,000 lump sum amount described in Section 3(a) as separation pay that
meets the conditions of Section 1.409A-1(b)(9)(iii) of the Treasury Regulations
and therefore as exempt from the requirements of Section 409A of the Code, and
to report such payment to Dr. Kauffman and to the Internal Revenue Service
(“IRS”) and to withhold taxes on such payment consistently with it being exempt
from Section 409A; provided that if prior to the deadline for the Company to
issue his 2008 Form W-2 to Dr. Kauffman the IRS issues formal guidance that
subjects such payment to Section 409A, the Company shall have the right (after
good-faith consultation with counsel to Dr. Kauffman) to report the payment in
such manner as the Company determines is required by such guidance and other
rules applicable to it pursuant to Section 409A of the Code and regulations
thereunder.

2



--------------------------------------------------------------------------------



 



     6. Taxation of Payments and Benefits. The Company shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Except to the extent otherwise specified, nothing in this
Agreement shall be construed to require the Company to make any payments to
compensate Dr. Kauffman for any adverse tax effect associated with any payments
or benefits or for any deduction or withholding from any payment or benefit.
     7. Announcements re: Dr. Kauffman’s Resignation. The Company will issue a
press release which will include information regarding Dr. Kauffman’s
resignation in substantially in the form set forth in Exhibit B hereto.
     8. References. The Company will direct all requests for references to Fred
Frank, Chairman, who will be instructed by the Company to issue a positive
reference.
     9. Indemnification. Dr. Kauffman shall continue to have the right to be
indemnified to the maximum extent permitted by the articles of organization
and/or by-laws of the Company in effect with respect to liability arising out of
his services as an officer and director of the Company, and under the Company’s
Directors & Officers Liability insurance policy.
     10. Integration. This Agreement and the Employment Agreement (as modified
hereby) constitute the entire agreement between the parties and supersede all
prior agreements between the parties. Dr. Kauffman acknowledges that this
Agreement resolves all matters concerning his employment separation, including,
without limitation, separation compensation. Dr. Kauffman shall not be entitled
to any payments or benefits other than those provided for or referenced in this
Agreement.
     11. Assignment; Successors and Assigns, etc. The Company may assign its
rights under this Agreement in the event that it shall effect a reorganization,
consolidate with or merge into any other corporation, partnership, organization
or other entity, or transfer all or substantially all of its properties or
assets to any other corporation, partnership, organization or other entity. This
Agreement shall inure to the benefit of and be binding upon Dr. Kauffman and the
Company and each party’s respective successors, executors, administrators, heirs
and permitted assigns.
     12. Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
     13. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this

3



--------------------------------------------------------------------------------



 



Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.
     14. Notices. Except for the notice of revocation referenced in the Release,
any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by a
nationally recognized overnight courier service or by registered or certified
mail, postage prepaid, return receipt requested, to Dr. Kauffman at the last
address he has filed in writing with the Company or, in the case of the Company,
at its main offices, attention of the CEO. Delivery by overnight courier service
shall be effective on the first business day after mailing. Delivery by
registered or certified mail shall be effective three days after mailing.
Delivery in person shall be effective upon delivery.
     15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Dr. Kauffman and by a duly authorized representative of the
Company.
     16. Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.
     17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original. Such counterparts shall together constitute one and the same
document.
[The remainder of this page is intentionally blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective on
the date and year first above written.

                  EPIX PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Kim Cobleigh Drapkin    
 
           
 
  Its:   Chief Financial Officer    
 
                /s/ Michael G. Kauffman, M.D., Ph.D.                   MICHAEL
G. KAUFFMAN, M.D., Ph.D.    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
General Release of Claims.
     I, Michael G. Kauffman, M.D., Ph.D., acknowledge that, pursuant to Section
6(d) of my June 16, 2003 Employment Agreement with EPIX Pharmaceuticals, Inc.
(the “Company”), I am required to execute a release of any and all legal claims
in a form satisfactory to the Company as a condition of my eligibility for
Termination Benefits under said Section 6(d). Accordingly, in consideration for
such Termination Benefits (which are referenced in Section 3 of the July 25,
2008 Separation Agreement between me and the Company (the “Separation
Agreement”)), to which I acknowledge I otherwise would not be entitled, I
voluntarily release and forever discharge the Company, its affiliated and
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when I sign this Agreement, I
have, ever had, now claim to have or ever claimed to have had against any or all
of the Releasees. This release includes, without limitation, all Claims:

•   relating to my employment by and separation of employment with the Company
and any of its affiliated and related entities;

•   of wrongful discharge;

•   of breach of contract;

•   of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act);

•   under any other federal or state statute;

•   of defamation or other torts;

•   of violation of public policy;

•   for wages, bonuses, incentive compensation, stock, stock options, vacation
pay or any other compensation or benefits; and

•   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect my rights under the
Separation Agreement, my rights under the Company’s Section 401(k) plan, any
rights I may have to indemnification under the Company’s by-laws or Directors &
Officers Liability policy, or any rights I may have solely in my capacity as a
stockholder of the Company.
     I agree that I shall not accept damages of any nature, other equitable or
legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released hereby. As a material inducement to
the Company to provide me with the Termination Benefits under Section 6(d) of
the Employment Agreement, I represent that I have not assigned to any third
party any Claim released hereby.

 



--------------------------------------------------------------------------------



 



     I have had the opportunity to consider this Release for twenty-one
(21) days before signing it. If I have signed this Release within less than
twenty-one (21) days of the date of its delivery to me, I acknowledge by signing
this Release that such decision was entirely voluntary and that I had the
opportunity to consider this Release for the entire twenty-one (21) day period.
For the period of seven (7) days from the date when I sign this Release, I have
the right to revoke this Release by written notice to the Company’s counsel,
Christopher Denn, Goodwin Procter LLP, Exchange Place, Boston, Massachusetts,
02109. For such a revocation to be effective, it must be delivered so that it is
received by Mr. Denn at or before the expiration of the seven (7) day revocation
period. This Release shall not become effective or enforceable during the
revocation period. This Release shall become effective on the first business day
following the expiration of the revocation period.
     I understand that this Release is a legally binding document and my
signature will commit me to its terms. I acknowledge that I have been advised by
the Company to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am knowingly and voluntarily signing this Release.
     In signing this Release, I am not relying upon any promises or
representations made by anyone at or on behalf of the Company, other than the
promises set forth in the Separation Agreement.
     You are advised to consult with an attorney before signing this Release.

                Michael Kauffman, M.D., Ph.D.    
 
       
Dated:
       
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B

 